Per Curiam.
In this ease the jury returned a verdict in favor of the plaintiffs on a cause of action alleging injury arising from negligence on the part of the defendant. Among the many assignments of error are several claiming errors in the charge to the jury. It is unnecessary to enumerate them. The basic test of a jury charge is whether the charge, considered as a whole, fairly presents the case to the jury so that no injustice will result. Enlund v. Buske, 160 Conn. 327, 331, 278 A.2d 815; Amato v. Sawicki, 159 Conn. 490, 494, 271 A.2d 80. The court’s charge to the jury in this case failed to meet this basic test.
There is error, the judgment is set aside and a new trial is ordered.